 

Exhibit 10.1

 

 

[gzas2wtsb2si000001.jpg]

 

June 1, 2018

Jerome Maironi

115 Tabor Road

Morris Plains, New Jersey 07950

Re: Offer Letter

Dear Jerome:

I am pleased to confirm our offer to you to become the Senior Vice President,
General Counsel & Corporate Secretary of Honeywell Transportation Systems
(“TS”), a strategic business unit of Honeywell International Inc. (“Honeywell”),
at a mutually agreed upon date. This offer is based in Rolle, Switzerland and
reports directly to me. As you know, we anticipate that TS will be spun off as
an independent public company (the “Company”) sometime after June 30, 2018 (the
actual spin-off date, if applicable, is hereinafter referred to as the
“Separation Date”). Your employment with Honeywell (and ultimately the Company)
shall be subject to the terms and conditions of this offer letter.

In connection with your new role, you will be entitled to the following
compensation and benefits package:

COMPENSATION

Base Salary: As of the Separation Date, your annual base salary will be
increased to CHF 450,000. After the Separation Date, any base salary adjustments
shall be made by the Company’s Board of Directors from time to time. Adjustments
will be based on your performance and other relevant factors.

Annual Incentive Compensation From the Company: As of the Separation Date, your
target incentive compensation opportunity will be 60% of your annual cash base
salary earnings during the year. For 2018, your incentive compensation award
will be prorated based on the number of days your target incentive was 40% and
the number of days your target incentive will be 60%. Incentive compensation
awards are paid in the first quarter of the following year.

For the full 2018 performance year, your incentive compensation award shall be
paid entirely by the Company (i.e., no pro-rated incentive award shall be paid
by Honeywell), provided the spin is effectuated as planned.

Annual Long-Term Incentive Awards From the Company: As of the Separation Date,
you will be eligible for annual long-term incentive (“LTI”) awards with an
initial target value of 189% of your Base Salary. The size and mix of future LTI
awards will be determined by the Company’s Board of Directors based on your
performance and future career potential. The terms of all LTI awards will be
governed by the terms of the applicable stock plan and the relevant award
agreements.

Honeywell Growth Plan Units: The liability for the second tranche of your award
for the 2016-2017 Growth Plan performance cycle shall be paid out in the normal
course during the first quarter of 2019. You understand and acknowledge that
Honeywell may assign the liability for such amount to the Company and you agree
and acknowledge that any such payments received from the Company shall be in
full satisfaction of Honeywell’s liability for such payments.

Vested Honeywell Stock Options: You will retain any vested Honeywell stock
options. Notwithstanding anything in the Stock Incentive Plan of Honeywell
International Inc. and its Affiliates (the “Stock Incentive Plan”) and governing
award agreements to the contrary, you will have the original full remaining term
to exercise such vested stock options.

Page 1 of 4

--------------------------------------------------------------------------------

 

Unvested Honeywell Stock Options: Any Honeywell stock options that were granted
prior to 2018 and have not vested as of Separation Date shall be replaced with
Company restricted stock units. Such Company restricted stock units shall vest
on the same dates as the underlying unvested Honeywell stock options that were
replaced.

2018 Honeywell Stock Options: Honeywell stock options granted in 2018 that have
not vested as of Separation Date shall be replaced with Company restricted stock
units at their original grant date value (i.e., the Black-Scholes value). Such
Company restricted stock units shall vest on the same dates as the underlying
unvested 2018 Honeywell stock options that were replaced. Honeywell Time-Based
Restricted Stock Units: Except for Honeywell time-based restricted stock units
scheduled to vest in July 2018, any unvested Honeywell time-based restricted
stock units shall be replaced with Company restricted stock units. Such Company
restricted stock units shall vest on the same schedule as if they had remained
Honeywell restricted stock units. Any time-based Honeywell restricted stock
units scheduled to vest in July 2018, shall remain with Honeywell and vest in
accordance with the current vesting schedule.

Honeywell Performance Plan Units: Your Honeywell Performance Plan units for the
2017-2019 performance cycle shall be replaced with Company restricted stock
units based upon the then latest estimate of Honeywell performance for the
2017-2019 performance cycle. Such Company restricted stock units shall vest on
the same schedule as if they had remained Honeywell Performance Plan units. Your
Honeywell Performance Plan units for the 2018-2020 performance cycle shall be
forfeited.

Sign-On Long-Term Incentive Awards From the Company: You will be granted
$1,000,000 USD worth of Company restricted stock units as of the Separation Date
as a “founder’s grant.” These restricted stock units will vest 50% in Year 3 and
50% in Year 4, assuming you are still employed by the Company as of such date.
The “founders grant” is expressly conditioned on the successful spin-off of
Honeywell TS as an independent public company.

For purposes of this offer letter, unless otherwise noted, whenever Honeywell
equity awards are being converted into Company equity awards, such conversion
shall be based on (i) the “regular-way” closing price of Honeywell common stock
on the last trading day immediately prior to the Separation Date, and (ii) the
“when-issued” closing price of Company common stock on the last trading day
immediately prior to the Separation Date.

OTHER EXECUTIVE BENEFITS

You will also be entitled to the following Executive Benefits after the
Separation Date:

 

•

Welfare and Retirement: As provided to other employees of the Company (to be
determined).

 

•

Vacation: As provided to other executives of the Company (to be determined).

 

•

Executive Severance: As provided to other executives of the Company (to be
determined).

STOCK OWNERSHIP GUIDELINES FOR COMPANY OFFICERS

As an Executive Officer of the Company, you will be required to hold a multiple
of your annual base salary in Company shares (to be determined by the Company)
in accordance with the Company’s Stock Ownership Guidelines.

RELOCATION

A condition of the offer is that you agree to relocate to the Rolle, Switzerland
area and to be localized in Switzerland. You will be eligible for relocation
assistance in accordance with the Company’s relocation guidelines. You will be
contacted by a representative from the Company’s relocation vendor after the
closing of the spin to initiate the relocation process.

Page 2 of 4

--------------------------------------------------------------------------------

 

AGREEMENT TO TRANSFER

As you are aware, Honeywell has announced its intention to spin-off it’s TS
business in the summer of 2018. By accepting this position, you are
acknowledging and consenting to the anticipated spin-off of the TS business by
Honeywell. Therefore, you agree that the position you have accepted is dedicated
to the Company and, as a result, could trigger the transfer of your employment
contract. Accordingly, you agree that you (i) will not claim constructive
dismissal from Honeywell, (iii) will not assert any rights under (A) the
Acquired Right Directive, or (B) any local implementing laws or similar
provisions to that effect, with respect to any transfer of your employment
contract, and (iii) have been fully informed of the terms and conditions of your
employment incident to the spin-off of Honeywell’s TS business, and that those
terms and conditions may change if and when that business becomes an independent
public company.

ACCEPTANCE OF OFFER

Please indicate your acceptance of this offer by electronically signing this
offer letter via DocuSign.

Jerome, we are excited to be extending this offer to you and look forward to
your anticipated success with the Company.

If you have any questions or need any further information about our offer,
please contact me directly.

Congratulations,

Olivier Rabiller

President and CEO

Honeywell Transportation Systems

Read and Accepted:

 

[gzas2wtsb2si000002.jpg]

JEROME MAIRONI (E631263)

June 1, 2018

 

 

 

Date

 

 

 

 

All businesses experience changing conditions. Accordingly, we reserve the right
to change work assignments, reporting relationships and staffing levels to meet
business needs. There is no guarantee of employment for any specific period.

 

 

Page 3 of 4

--------------------------------------------------------------------------------

 

EID:

Document Category: Hiring

Document Type: Offer Letter

*For Employee File Management Purpose Only

Page 4 of 4